Citation Nr: 1620403	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-24 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for ear infections (also claimed as pain).

2.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1979 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Subsequent to the Statement of the Case issued in August 2011, the Veteran submitted an additional statement in March 2016, along with a copy of emails related to her "inability to administer a test as a requirement for my current part time job."  The Veteran stated that she waived Agency of Original Jurisdiction (AOJ) review of this submission and therefore the Board may review such in the first instance.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  The Veteran did not have ear infections at any time during the appeal period.

2.  The Veteran's left ear hearing loss disability is not related to her active service and did not become manifest to a degree of at least 10 percent within one year of separation from service.


CONCLUSIONS OF LAW

1.  Ear infections were not incurred in or aggravated by service.  38 U.S.C.A.          § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A left ear hearing loss sensorineural loss not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101,  1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided with adequate notice in an April 2010 letter, prior to the September 2010 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records, private medical records and service treatment records (STRs).  The Board notes that the Veteran has referenced outstanding medical records from 1983 to 1989 when she was a military dependent.  In the December 2010 Notice of Disagreement (NOD), the Veteran referenced that such records "could have substantiated continuing ear issues after my active duty service" and that "[t]he fact that some hearing problems occurred at least yearly [while in service] suggest[s] that they did not just stop once I became a dependent and although I cannot recall dates I did go to the base hospital on numerous occasions for hearing related issues."  With respect to the ear infections issue, as outlined below, this claim is being denied based on the lack of a current diagnosis.  As such, any records dated from 1983 to 1989 would not be relevant as to the determinative issue in the appeal of this issue.  With respect to the left ear hearing loss disability issue, as will be outlined below, this issue is primarily being denied based on a lack of a nexus between the Veteran's left ear hearing loss disability and service.  More specifically, the Board has concluded that the most probative competent evidence of record has attributed the Veteran's left ear hearing loss disability to a post-service event, specifically an acoustic neuroma and surgery that occurred in May 2001.  As such, any records dating from 1983 to 1989 would likely not be relevant as to the primary determinative issue in the appeal of this issue.  Therefore, remanding the Veteran's claims to attempt to obtain any dependent records dating from 1983 to 1989 would likely not result in any additional relevant evidence that would alter the decision issued herein and therefore such remand would not be beneficial to the Veteran and is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).     

Additionally, in a March 2016 statement the Veteran referenced that she had a "recent hearing assessment from the VA in 2015.  I was told I had a dead ear.  Out doors the handicap is more pronounced.  The more background noises the more I am affected."  While the referenced VA treatment records are not of record, there is no indication that any of the referenced records would be relevant to the ear infections issue, as in the March 2016 statement the Veteran referenced a "hearing assessment" and generally provided information regarding her hearing acuity, without providing indication that she received VA treatment related to ear infections.  In addition, there is no indication that any of the referenced VA treatment records would be relevant to the left ear hearing loss disability issue, as the presence of a current left ear hearing loss disability is documented by evidence currently of record and this issue is being denied primarily based on a lack of a nexus between the Veteran's left ear hearing loss disability and service, which the "hearing assessment" by VA is not likely to have addressed.  As such, remanding the Veteran's claims to obtain the referenced VA treatment records would likely not result in any additional relevant evidence that would alter the decision issued herein and therefore such remand would not be beneficial to the Veteran and is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
  
The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  In this case, the Veteran was provided with VA examinations in May 2010 and September 2010.  As will be discussed further below, the Veteran and her representative have raised the issue of the adequacy of these examinations.  Upon review, however, the Board finds these VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions.

II.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1131 (West 2014); see also 38 C.F.R. § 3.303 (2015).

III.  Analysis - Ear Infections 

The Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) in December 2009.  Under the section titled "[w]hat disability are you claiming?," the Veteran noted "progressive [h]earing loss."  Under a section titled "[t]ell us how your disabilities listed...are related to your military service," the Veteran stated "[e]ar infection and subsequent pain and problems with the left ear led to slopping profound loss of hearing in left ear" and "[o]n January 21/22 during flight, I experienced excruciating ear pain which lead to ear infection."  The AOJ construed the December 2009 VA Form 21-526 as a claim for entitlement to service connection for ear infections (also claimed as pain), as well as for a bilateral hearing loss disability.

The Veteran's STRs contained multiple references to the Veteran's ears.  A February 1979 STR referenced a report of blockage and ear pain and included an assessment of left otitis media, a February 1981 STR referenced a complaint of ear pain in the left ear, noted the left tympanic membrane to be retracted and provided a diagnosis of probable eustachian tube blockage, a January 1982 STR referenced a report of right ear pain and noted a diagnosis of inflammation of right temporomandibular joint and an August 1982 STR referenced swelling of the left tympanic membrane.  Two April 1983 STRs referenced keloid scars on the Veteran's ears, noted to be on the ear lobes.  On the May 1983 separation Report of Medical History form the Veteran reported having ever had or having now ear, noise, or throat trouble and hearing loss.  The May 1983 separation examination report noted drums (perforation) as normal upon clinical evaluation and noted ears - general (internal and external canals) as abnormal, with a notation of keloids bilateral ears.  The examining medical professional noted that the Veteran reported experiencing bilateral hearing loss in 1980, which was attributed to an ear infection, that this responded to antibiotic treatment and that audio examination was within normal limits and there was no complication and no sequela.    

The Veteran was afforded a VA examination in May 2010.  The examination report noted a chief complaint of hearing loss and tinnitus.  It was noted that the Veteran reported a history of ear infection while in the military, that keloids were identified in the military and that a history of acoustic neuroma was reported on the left auditory nerve and that radiosurgery was performed in 2001 to remove the acoustic neuroma.  Tympanometry was noted to have revealed normal middle ear function in both ears.  Under the diagnosis section, a diagnosis was provided of sensorineural hearing loss for the left ear, it was noted that the right ear was clinically normal and tinnitus was referenced.  It was also noted that there was not a need for medical follow up for an ear or hearing problem.  The examiner stated that "[a]udiologic testing revealed normal middle ear function in both ears" and that "[a]ny potential for middle ear residuals due to ear infection and inflammation during service would be out of my scope of practice."

The Veteran was afforded a VA examination in September 2010 (which was noted to be an Ear Disease exam).  The examiner noted that the Veteran had several ear infections while in service and that the 1983 separation audiogram showed "completely normal hearing bilaterally."  The examiner also stated that "[a]fter getting out of the service, the [Veteran] began having symptoms which showed a problem in the left ear that ultimately was diagnosed as an acoustic neuroma," that the Veteran "underwent gamma knife treatment for this," that "[t]he right ear has remained stable and normal" and that "[a]fter treatment for the acoustic neuroma, the [Veteran] has extremely poor hearing in the left ear, as would be expected after this procedure."  It was noted that "[t]he acoustic neuroma and hearing loss have nothing to do with the ear infections which occurred during her service time, and are not in any way connected with this."  An impression was noted of "[r]emote history of ear infections while in the military with perfectly normal hearing on discharge from the military" and "[a]coustic neuroma treated with gamma knife in 2001 with subsequent severe hearing loss in the left ear."

VA treatment records included a November 2010 note that noted that the Veteran denied ear pain and upon physical examination noted tympanic membranes and canals clear and a March 2011 note that noted that the Veteran denied ear pain and included a diagnosis of hearing loss.

The Veteran submitted a NOD in December 2010 and a Form 9 in September 2011, which contained various lay statements and argument, but the focus of these submissions was essentially on the Veteran's left ear hearing loss disability claim.  The Veteran also submitted a statement in March 2016 and this statement had a similar focus and referenced her "deteriorating hearing."  

Upon review, the Board concludes that the Veteran did not have current ear infections at any time during the appeal period.  The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without competent evidence of ear infections at any time during the appeal period, the claim cannot succeed.  As noted above, VA treatment records and VA examination reports during the appeal period were silent as to any identification of ear infections and referenced that the Veteran denied ear pain.  The Veteran's statements have also focused essentially on her left ear hearing loss disability claim.  In this regard, as referenced, the Veteran's December 2009 claim specifically listed a disability of hearing loss and the additional statement provided (quoted above) by the Veteran appeared to reference ear infections and pain as problems that resulted in her left ear hearing loss.  It does not appear from this statement that the Veteran was asserting that she currently has ear infections or ear pain and, as noted, such is also not shown by the other evidence of record.  As such, based on the evidence of record, the Board concludes that Veteran did not have a current diagnosis of ear infections at any time during the appeal period.
The Veteran's representative submitted an April 2016 Written Brief Presentation, which the Board has considered.  The representative stated that the May 2010 "VA examiner stated that determining whether the [V]eteran had middle ear residuals due to the ear infections and inflammation during service was outside the scope of his practice" and that the September 2010 "examiner failed to specifically address whether any middle ear residuals existed."  The representative also stated that it was "plausible that there is middle ear residuals related to [the Veteran's] in-service ear infections and inflammation."  The representative concluded by "request[ing] that the Board remands this case to the RO so that a new VA examination can be scheduled and performed by a qualified ear, nose and throat specialist" and that "[t]he assigned examiner should possess the expertise necessary to determine whether there are middle ear residuals that correlate to the ear infections and inflammation which occurred during the [V]eteran's active duty service."  

The Board has considered the Veteran's representative's arguments, which essentially raise the issue of the adequacy of the provided VA examinations.  As noted above, the Board finds the VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the ear infections issue on appeal.  With respect to the May 2010 VA examination report, such noted that tympanometry revealed normal middle ear function in both ears.  The only diagnoses referenced were left ear hearing loss (which is addressed below) and tinnitus (which the Veteran is service-connected for).  While the examiner's statement that "[a]ny potential for middle ear residuals due to ear infection and inflammation during service would be out of my scope of practice" does limit the probative value of this examination report, the examination report still failed to identify or diagnose ear infections.  In addition, with respect to the September 2010 VA examination, the Veteran's representative argued that the "examiner failed to specifically address whether any middle ear residuals existed."  The Board notes that an impression was noted of "[r]emote history of ear infections," which based on the usage of "remote history" suggests that there were no current ear infections.  While the examiner did not specifically state that no middle ear residuals existed, reading the examination report as a whole, based on the lack of any findings of such and the reference to a remote history of ear infections, the Board concludes that the examination report indicates that there was no current ear infections and is overall adequate for adjudication purposes.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating that a "medical report must be read as a whole").  Moreover, the Board's conclusion that the Veteran does not have a current diagnosis of ear infections is note based exclusively on the VA examinations, but as referenced above, is also based on VA treatment records and the Veteran's lay statements.  In sum, the Board has considered the Veteran's representative's arguments but, for the reasons outlined, finds them to be unpersuasive.     

In conclusion, the Board finds that the Veteran did not have ear infections at any time during the appeal period.  As such, ear infections were not incurred in or aggravated by service and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

IV. Analysis - Left Ear Hearing Loss Disability

The evidence of record indicated that the Veteran has a left ear hearing loss disability for VA purposes.  See May 2010 VA Examination Report; 38 C.F.R. § 3.385 (2015).

As noted above, the Veteran's STRs contained multiple references to the Veteran's ears and on the May 1983 separation Report of Medical History form, the Veteran reported having ever had or having now ear, noise, or throat trouble and hearing loss.  The May 1983 separation examination report noted drums (perforation) as normal upon clinical evaluation and noted ears - general (internal and external canals) as abnormal, with a notation of keloids bilateral ears.  The examining medical professional noted that the Veteran reported experiencing bilateral hearing loss in 1980, which was attributed to an ear infection, that this responded to antibiotic treatment and that audio examination was within normal limits (which is supported by the audiological results of record on the May 1983 separation examination report) and there was no complication and no sequela.

Private medical records of record from Florence Neurosurgery and Spine included a May 2000 treatment note that referenced the Veteran as presenting to another doctor with possible left hearing loss, that "[s]ubsequent audiogram showed changes consistent with sensorineural hearing loss" and noted an assessment of possible left intracanalicular vestibular schwannoma.  A subsequent January 2001 treatment note noted, based on MRI testing, that the Veteran probably had a small vestibular schwannoma.  A May 2001 treatment note referenced that the Veteran had audiometry done that day and that there was a significant decrease in hearing on the left and a separate May 2001 treatment note from Dr. N. stated that the Veteran "has had marked decline in her hearing.  I find that a bit surprising given the really small size of this presumed vestibular schwannoma."  A May 2001treatment note from Dr. B. noted an assessment of "what appears to be a very small vestibular schwannoma affecting [the Veteran's] hearing given its proximity to the nerve in the internal auditory canal."  It was noted that the inherent risks of surgery and gamma knife radiosurgery were discussed with the Veteran and that "[t]hese risks would include loss of hearing, up to a 50% or greater chance of this occurring."  A May 2001 procedure note from Dr. B. indicated that the Veteran underwent gamma knife stereotactic radiosurgery for treatment of acoustic neuroma.  A December 2001 treatment note stated that the Veteran had "undergone a recent hearing test...and has had some decrease in her hearing."  A March 2002 private treatment record from Dr. H. noted that audiometric studies were obtained and "show pretty much stability.  There is some improvement in the lower frequencies.  There may be a slight decrease in the upper frequencies."  Additional follow up treatment notes from Dr. B. are also of record and included a May 2002 treatment note that referenced the Veteran's hearing as "still diminished in the left ear," a March 2003 treatment note that referenced that the Veteran "thinks that her left hearing is actually slightly improved now" and a January 2005 treatment note stating that the Veteran reported that her hearing had not improved and noted that her "hearing is still somewhat diminished in the left ear but it appears to be grossly unchanged."  The Board notes that acoustic neuroma is defined as "a progressively enlarging, benign tumor, usually within the internal auditory canal" and that the definition notes that an acoustic neuroma is also called a schwannoma.  See Dorland's Illustrated Medical Dictionary 1266 (32nd ed. 2012).

A July 2007 private audiological evaluation stated that the Veteran "lost most of her hearing in the left ear due to an acoustic neuroma."  

The Veteran was afforded a VA examination in May 2010 and an opinion was provided that the Veteran's "current hearing loss in the left ear is consistent with the acoustic neuroma status post gamma knife surgery post-service" and included a rationale stating that "[t]he separation audiogram in 1983 was within normal limits in both ears and the literature does not support delayed onset hearing loss from noise exposure."

The Veteran was afforded a VA examination in September 2010 and an opinion was provided stating that that "[a]fter getting out of the service, the [Veteran] began having symptoms which showed a problem in the left ear that ultimately was diagnosed as an acoustic neuroma," that the Veteran "underwent gamma knife treatment for this" and that "[a]fter treatment for the acoustic neuroma, the [Veteran] has extremely poor hearing in the left ear, as would be expected after this procedure."  The examiner also stated that "[t]he acoustic neuroma and hearing loss have nothing to do with the ear infections which occurred during her service time, and are not in any way connected with this."  An impression was noted of "[r]emote history of ear infections while in the military with perfectly normal hearing on discharge from the military" and "[a]coustic neuroma treated with gamma knife in 2001 with subsequent severe hearing loss in the left ear."

Upon review, the Board concludes the Veteran's left ear hearing loss disability is not related to her active service and therefore entitlement to service connection is not warranted for a left ear hearing loss disability.  While the evidence of record has established a current left ear hearing loss disability, the competent evidence of record does not show a nexus between the Veteran's left ear hearing loss disability and her active service.  Rather, the evidence of record indicated that medical professionals attributed the Veteran's left ear hearing loss disability to a post-service event, specifically an acoustic neuroma and surgery that occurred in May 2001.  As noted, a July 2007 private audiological evaluation stated that the Veteran "lost most of her hearing in the left ear due to an acoustic neuroma," the May 2010 VA examination report contained an opinion stating that that the Veteran's "current hearing loss in the left ear is consistent with the acoustic neuroma status post gamma knife surgery post-service" and the September 2010 examination report contained an opinion stating that the Veteran "underwent gamma knife treatment for" an acoustic neuroma and that "[a]fter treatment for the acoustic neuroma, the [Veteran] has extremely poor hearing in the left ear, as would be expected after this procedure" and noted an impression of "[a]coustic neuroma treated with gamma knife in 2001 with subsequent severe hearing loss in the left ear."  As such, the Board concludes that the most probative competent evidence of record has attributed the Veteran's left ear hearing loss disability to a post-service event, specifically an acoustic neuroma and surgery that occurred in May 2001.  The Board, therefore, concludes that the Veteran's left ear hearing loss disability was not incurred in or aggravated by service.

In addition, the Board concludes that the Veteran's left ear hearing loss disability may not be presumed to have been incurred in service.  If a chronic disease, to include left ear hearing loss (considered to be an "[o]ther organic disease[] of the nervous system"), becomes manifest to a degree of at least 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1112(a)(1), 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2015).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  See 38 C.F.R. § 3.303(b) (2015).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  See id. 

In the instant case, entitlement to service connection is not warranted on a presumptive basis because the evidence does not indicate that the Veteran's left ear hearing loss disability become manifest to a degree of at least 10 percent within one year of separation from active service.  In this regard, the Board notes that while the Veteran reported having ever had or having now hearing loss on the May 1983 separation Report of Medical History form, the examining medical professional noted on the May 1983 separation examination report that the Veteran reported experiencing bilateral hearing loss in 1980, which was attributed to an ear infection, that this responded to antibiotic treatment and that audio examination was within normal limits (which is supported by the audiological results of record on the May 1983 separation examination report) and there was no complication and no sequela.  In addition, on the September 2011 Form 9, the Veteran stated "I did not detect my hearing problem for years after my separation."  Further, while the Veteran referenced seeking medical treatment while a dependent from 1983 to 1989 related to, according to the December 2010 NOD, "hearing related issues," she has not stated that she was diagnosed with a hearing loss disability or underwent audiological testing during this time period (a 10 percent disability rating for a hearing loss disability is based on audiological testing), which is supported by her statement on the September 2011 Form 9 that she did not "detect my hearing problem for years after my separation."  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  In review, as the evidence of record did not indicate that the Veteran's left ear hearing loss disability became manifest to a degree of at least 10 percent within one year of the Veteran's separation from service in August 1983, entitlement to service connection is not warranted under the presumption regarding chronic diseases.  In addition, with respect to a continuity of symptomatology, there is no evidence showing a continuity of symptomatology since service for a left ear hearing loss disability and therefore service connection is also not warranted on this basis.
Also, the Board notes that the September 2010 rating decision on appeal addressed whether the Veteran's left ear hearing loss disability was secondary to ear infections, which the Veteran's representative also raised in an April 2016 Written Brief Presentation.  As noted above, the Board has denied entitlement to service connection for ear infections and thus entitlement to service connection on a secondary basis is not warranted for the Veteran's left ear hearing loss disability.  See 38 C.F.R. § 3.310 (2015).

The Board has considered the Veteran's contentions.  In her December 2010 NOD, the Veteran stated that "[a]n [a]coustic [n]euroma can originate at one time and grow over a period of time before its detection and before it grows large enough to cause hearing loss" and that "[f]urthermore the hearing loss occurs only on some frequencies.  Therefore, the problem could have been initiated during the time of my military service and also in existence at the time of my separation."  The Veteran also stated that "[i]n May of 2000 the [a]coustic [n]euroma had finally grown enough to start affect my auditory nerve," that her private neurosurgeon Dr. B. (records are of record from this provider) told her that the acoustic neuroma "could have been developing over years but had just now become large enough to do damage" and that "[s]ince I did not have hearing problems prior to my military service, it cannot be ruled out that my problems originated during my active duty service."  The Veteran additionally referenced in-service noise exposure in the form of shooting a rifle and that "[t]his noise exposure could have contributed to the onset of my hearing loss and the development of my [a]coustic [n]euroma."  The Veteran also stated that "it was noted on the [separation] exit exam that growths occurred on the OUTSIDE of my ears during my military service," an apparent reference to the keloids noted on the separation examination report referenced above, and that "[s]ince external growth occurred it is also possible internal growth could have occurred as well."  The Veteran additionally stated that "[a]n acoustic neuroma can only be detected by an MRI which could have been performed prior to separation yet no further test was requested."

With respect to the Veteran's reference to in-service noise exposure in the form of shooting a rifle (additionally the Veteran also stated on the September 2011 VA Form 9 that she "had hearing trauma several times during my military experience") and that "[t]his noise exposure could have contributed to the onset of my hearing loss," the May 2010 VA opinion stated that "[t]he separation audiogram in 1983 was within normal limits in both ears and the literature does not support delayed onset hearing loss from noise exposure."  While the Veteran is competent to report that she experienced noise exposure while in service, she is not competent to attribute her current left ear hearing loss disability to such exposure, as this is a medical question, and she has not stated that a competent medical professional has made such attribution.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds the May 2010 VA negative opinion to be the most probative competent evidence of record addressing whether the Veteran's current left ear hearing loss disability is related to in-service noise exposure. 

The Veteran's other statements, essentially, raised the issue and contended that her acoustic neuroma (which, as noted above, medical evidence of record has attributed the Veteran's left ear hearing loss disability to) began in or is related to her active service.  The Veteran, however, presented no competent evidence to support this contention.  In addition, the Veteran has not stated that a competent medical professional has indicated that her acoustic neuroma began in or was related to her active service.  The Board notes that the Veteran stated in her December 2010 NOD that her private neurosurgeon Dr. B. told her that the acoustic neuroma "could have been developing over years but had just now become large enough to do damage" and that "[s]ince I did not have hearing problems prior to my military service, it cannot be ruled out that my problems originated during my active duty service."  While the Veteran is competent to report what she was told by Dr. B., Dr. B.'s reported statement was speculative in nature (through the use of "could have been") and also referenced only that the acoustic neuroma could have developed "over the years," without any reference to the Veteran's active service.  In addition, the Veteran is not herself competent to provide an opinion that her acoustic neuroma began in or was related to her active service, as this is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Also, in the Veteran's December 2010 NOD, she stated that "[o]ne reason given for the decision was that my hearing was WITHIN normal limits.  This verbal use suggests a change possibly a deteriorating from the NORMAL test results obtained at the entrance exam."  The audiological test results on the July 1978 entrance examination report were noted as:




HERTZ



500
1000
2000
3000
4000
LEFT
30
15
15
25
5

The audiological test results on the May 1983 separation examination report were noted as:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
5
0

As such, when comparing the Veteran's July 1978 entrance audiological test results to the May 1983 separation audiological test results, the Veteran's hearing was the same at one frequency and improved at four frequencies.  

In addition, on the Veteran's September 2011 Form 9, she stated that "[h]earing loss is a progressive illness that takes place over a period of time" and that had she "stayed in the military it would have progressed to the notic[e]able stages.  However, just because I separated does not mean that the problem did not start when I was active duty."  While acknowledging the Veteran's contentions, the Board notes that while the Veteran reported having ever had or having now hearing loss on the May 1983 separation Report of Medical History form, the examining medical professional noted on the May 1983 separation examination report that the Veteran reported experiencing bilateral hearing loss in 1980, which was attributed to an ear infection, that this responded to antibiotic treatment and that audio examination was within normal limits (which is supported by the audiological results of record on the May 1983 separation examination report) and there was no complication and no sequela.  Also, the May 2010 VA opinion stated that "[t]he separation audiogram in 1983 was within normal limits in both ears and the literature does not support delayed onset hearing loss from noise exposure."  Further, on the September 2011 Form 9, the Veteran stated "I did not detect my hearing problem for years after my separation."  The Board finds the May 1983 separation examination report, the May 2010 VA opinion and the Veteran's statement on the September 2011 Form 9 to be highly probative as to the onset of the Veteran's left ear hearing loss.  As such, the Board concludes that the preponderance of the evidence does not indicate that the Veteran's left ear hearing loss disability had its onset in service.

The Veteran also stated on the September 2011 Form 9 that "[n]o other factors since my separation could have contributed to this deterioration" and referenced working in jobs after service that did not have high noise levels.  As discussed above, however, the Board has concluded that the most probative competent evidence of record has attributed the Veteran's left ear hearing loss disability to a post-service event, specifically an acoustic neuroma and surgery that occurred in May 2001.  

The Veteran has also, essentially, questioned the adequacy of the VA examinations.  In her December 2010 NOD, she stated that the May 2010 VA examiner "determined that basically he was not qualified" to "decide if the [a]coustic [n]euroma could have occurred during my military experience."  On the September 2011 Form 9, the Veteran stated that "[t]he VA [h]earing medical professional said he was not qualified to make a determination on my case.  No further tests were done."  As described above, the May 2010 VA examination report stated that the Veteran's "current hearing loss in the left ear is consistent with the acoustic neuroma status post gamma knife surgery post-service" and included a rationale stating that "[t]he separation audiogram in 1983 was within normal limits in both ears and the literature does not support delayed onset hearing loss from noise exposure."  The report also stated that "[a]ny potential for middle ear residuals due to ear infection and inflammation during service would be out of my scope of practice."  The September 2010 VA examination, however, stated that "[t]he acoustic neuroma and hearing loss have nothing to do with the ear infections which occurred during her service time, and are not in any way connected with this."  As such, any limitation in the May 2010 VA opinion was subsequently addressed by the September 2010 VA opinion.  

In addition, in the December 2010 NOD, the Veteran stated that the September 2010 VA examination took "less than 15 minutes for the examiner to tell me he read my file and sum it up," that "[n]o further hearing test were performed.  I was expecting more tests" and that "I also told [the examiner] that my dependent record could not be located and this I felt there may be more information pertaining to my hearing in them.  This he ignored."  The September 2010 VA examination report noted that the claims file was reviewed and the Veteran was "evaluated."  There is no indication that any additional testing was necessary for the examiner to render an opinion.  Also, while the opinion did not address the Veteran's reported post-service treatment and dependent records, there is no indication that the examiner ignored such in arriving at the conclusion that, essentially, the Veteran's left ear hearing loss disability was the result of her acoustic neuroma and surgery.  In review, therefore, as noted above, the Board finds the May 2010 and September 2010 VA examinations and opinions to be thorough, complete and sufficient bases upon which to reach a decision.
In sum, the Board has considered the Veteran's arguments but, for the reasons outlined, finds them to be unpersuasive.       

In conclusion, the Board finds that the Veteran's left ear hearing loss disability is not related to her active service and did not become manifest to a degree of at least 10 percent within one year of separation from service.  Although there was a report of hearing loss during service, neither sensorineural loss nor an acoustic neuroma was "noted" during service.  Furthermore, based upon the complete service records, she did not have characteristic manifestations sufficient to identify the chronic disease entity.  Lastly, based upon the separation report, she did not have continuity of symptomatology.   As such, the Board concludes that a left ear hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been so incurred and the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


ORDER

Entitlement to service connection for ear infections is denied.  

Entitlement to service connection for a left ear hearing loss disability is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


